 



Exhibit 10.55
WYNDHAM WORLDWIDE CORPORATION
2006 EQUITY AND INCENTIVE PLAN
FORM OF AWARD AGREEMENT — STOCK APPRECIATION RIGHTS
     Award Agreement (this “Agreement”), dated as of xx/xx/xxxx, by and between
Wyndham Worldwide Corporation, a Delaware corporation (the “Company”), and the
grantee indicated on Exhibit A attached hereto (the “Grantee”), pursuant to the
terms and conditions of the Wyndham Worldwide Corporation 2006 Equity and
Incentive Plan (the “Plan”).
     In consideration of the provisions contained in this Agreement, the Company
and the Grantee agree as follows:
     1. The Plan. The Award granted to the Grantee hereunder is pursuant to the
Plan. A copy of the Plan and a prospectus for the Plan are attached hereto and
the terms of the Plan are hereby incorporated into this Agreement. Terms used in
this Agreement which are not defined in this Agreement shall have the meanings
used or defined in the Plan.
     2. Award. Concurrently with the execution of this Agreement, subject to the
terms and conditions set forth in the Plan and this Agreement, the Company
hereby grants a Stock Appreciation Right relating to the number of shares of
Stock indicated on Exhibit A attached hereto (the “Award”) to the Grantee, with
an “Exercise Price Per Share” as indicated on Exhibit A attached hereto, which,
upon exercise, shall be settled by the Company in shares of Stock. The Award has
been granted as of the date hereof and shall terminate on the Expiration Date
specified on Exhibit A attached hereto, subject to earlier termination as
provided herein and in the Plan. Upon the termination or expiration of the
Award, all rights of the Grantee in respect of this Award hereunder shall cease.
Subject to the provisions of the Plan and this Agreement, the Award shall vest
in accordance with the schedule set forth on Exhibit A attached hereto and as
further described in Section 3 below.
     Upon the Grantee’s exercise of the Award, in whole or in part, the Grantee
shall receive from the Company, a number of shares of Stock determined by taking
the excess (if any) of (i) the aggregate Fair Market Value of all of the Stock
subject to the Award or portion thereof being exercised (determined as of the
time of exercise), less (ii) the aggregate “exercise price per share” of all of
the Stock subject to the Award or portion thereof being exercised, and dividing
the result by the Fair Market Value of one share of Stock determined as of the
time of exercise.
     3. Schedule of Lapse of Restrictions. Subject to Paragraph 4 below, the
Award granted hereunder shall vest in the manner set forth on Exhibit A attached
hereto, subject to the Grantee’s continuous employment with the Company through
each respective vesting date. Upon (i) a Change in Control, (ii) the Grantee’s
termination of employment by reason of death or Disability or (iii) if
applicable, such other event as set forth in the Grantee’s written agreement of
employment with the Company, the Award shall become immediately and fully
vested, subject to any terms and conditions set forth in the Plan and imposed by
the Committee.

 



--------------------------------------------------------------------------------



 



     4. Termination of Employment. Notwithstanding any other provision of the
Plan to the contrary, and, if applicable, subject to Grantee’s written agreement
of employment with the Company, upon the termination of the Grantee’s employment
with the Company and its subsidiaries for any reason whatsoever (other than
death or Disability), the Award, to the extent not yet vested, shall immediately
and automatically terminate. Further, upon the termination of the Grantee’s
employment with the Company and its subsidiaries for any reason, and if
applicable, subject to Grantee’s written agreement of employment with the
Company, the Grantee shall have the right to exercise the Award, to the extent
vested, for a period of one year immediately following such termination of
employment, and after such one year period the Award shall immediately and
automatically terminate without notice to the Grantee.
     5. Award Provisions. The Award may only be exercised in accordance with the
terms of the Plan and the administrative procedures established by the Company
and/or the Committee from time to time, and may be exercised at such times
permitted by the Company in its sole discretion. The exercise of the Award is
subject to the Grantee making appropriate tax withholding arrangements with the
Company in accordance with the terms of the Plan and the administrative
procedures established by the Company and/or the Committee from time to time.
The Award is subject to adjustment in the event of certain changes in the
capitalization of the Company, to the extent set forth in the Plan.
     6. No Assignment. This Agreement (and the Award) may not be assigned by the
Grantee by operation of law or otherwise.
     7. No Rights to Continued Employment; Loss of Office. Neither this
Agreement nor the Award shall be construed as giving the Grantee any right to
continue in the employ of the Company or any of its subsidiaries, or shall
interfere in any way with the right of the Company to terminate such employment.
Notwithstanding any other provision of the Plan, the Award, this Agreement or
any other agreement (written or oral) to the contrary, for purposes of the Plan
and the Award, a termination of employment shall be deemed to have occurred on
the date upon which the Grantee ceases to perform active employment duties for
the Company following the provision of any notification of termination or
resignation from employment, and without regard to any period of notice of
termination of employment (whether expressed or implied) or any period of
severance or salary continuation. Notwithstanding any other provision of the
Plan, the Award, this Agreement or any other agreement (written or oral) to the
contrary, the Grantee shall not be entitled (and by accepting an Award, thereby
irrevocably waives any such entitlement), by way of compensation for loss of
office or otherwise, to any sum or other benefit to compensate the Grantee for
the loss of any rights under the Plan as a result of the termination or
expiration of an Award in connection with any termination of employment. No
amounts earned pursuant to the Plan or any Award shall be deemed to be eligible
compensation in respect of any other plan of Wyndham Worldwide Corporation or
any of its subsidiaries.
     8. Governing Law. This Agreement and the legal relations between the
parties shall be governed by and construed in accordance with the internal laws
of the State of Delaware, without giving effect to the conflicts of laws
principles thereof.

2



--------------------------------------------------------------------------------



 



     9. Tax Obligations. As a condition to the granting of the Award and the
vesting thereof, the Grantee agrees to remit to the Company or any of its
applicable subsidiaries such sum as may be necessary to discharge the Company’s
or such subsidiary’s obligations with respect to any tax, assessment or other
governmental charge imposed on property or income received by the Grantee
pursuant to this Agreement and the Award. Accordingly, the Grantee agrees to
remit to the Company or an applicable subsidiary any and all required minimum
withholding taxes. Such payment shall be made to the Company or any applicable
subsidiary of the Company in a form that is reasonably acceptable to the
Company, as the Company may determine in its sole discretion.
     10. Notices. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Grantee at the
last address specified in Grantee’s employment records, or such other address as
the Grantee may designate in writing to the Company, or the Company, Attention:
General Counsel, or such other address as the Company may designate in writing
to the Grantee.
     11. Failure to Enforce Not a Waiver. The failure of the Company to enforce
at any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.
     12. Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto.
     13. Authority. The Compensation Committee of the Board of Directors of
Wyndham Worldwide Corporation shall have full authority to interpret and
construe the terms of the Plan and this Agreement. The determination of the
Committee as to any such matter of interpretation or construction shall be
final, binding and conclusive on all parties, including the Grantee.
     14. Rights as a Stockholder. The Grantee shall have no rights as a
stockholder of the Company with respect to any shares of Stock underlying or
relating to the Award until the issuance of Stock to the Grantee in respect of
such Award.
     15. Blackout Periods. The Grantee acknowledges that, from time to time as
determined by the Company in its sole discretion, the Company may establish
“blackout periods” during which this Award may not be exercised. The Company may
establish a blackout period for any reason or for no reason.
     16. Succession and Transfer. Each and all of the provisions of this Award
Agreement are binding upon and inure to the benefit of the Company and the
Grantee and their respective estate, successors and assigns, subject to any
limitations on transferability under applicable law or as set forth in the Plan
or herein.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement is effective as of the date first above
written.

            Wyndham Worldwide Corporation
      By:           Stephen P. Holmes        Chairman, President and CEO     

4



--------------------------------------------------------------------------------



 



EXHIBIT A (RSUs and SSARs)
Wyndham Worldwide Corporation
2006 Equity and Incentive Plan
Statement of Stock Settled Stock Appreciation Rights (SSARs) and
Restricted Stock Units (RSUs) Award



         
Granted To:
  Name    
 
  Address 1    
 
  Address 2    
 
       
Award Date:
  xx/xx/xxxx    
Number of SSARs Granted (*):
  xxx,xxx    
Number of RSUs Granted (**):
  xxx,xxx    
 
       
Actual SSARs Award Grant Value:
  $x,xxx,xxx   (Units Granted x Black-Scholes Value per Unit)
Actual RSUs Award Grant Value:
  $x,xxx,xxx   (Units Granted x Dollar Value per Unit)
 
       
Total Grant Value
  $x,xxx,xxx    

* Determined by dividing your Allocated LTIP Award SSARs Dollars by the Wyndham
Worldwide Black-Scholes value on the award date, rounded down to the nearest
whole unit. The award will expire on xx/xx/xxxx.
** Determined by dividing your Allocated LTIP Award RSUs Dollars (Total
Allocated LTIP Dollars less Actual -SSARs Award Grant Value) by the Wyndham
Worldwide closing stock price on the award date and rounded down to the nearest
whole unit.

          Vesting Date

xx/xx/xxxx
xx/xx/xxxx
xx/xx/xxxx
xx/xx/xxxx   Vesting
RSUs
xx%
xx%
xx%
xx%   Vesting
SSARs
xx%
xx%
xx%
xx%

RSU Dollar Value per Unit = $xx.xx
SSAR Black-Scholes Value per Unit = $xx.xx; Exercise Price Per Share = $xx.xx
RETAIN THIS NOTIFICATION AND YOUR RESTRICTED STOCK UNIT AGREEMENT WITH YOUR
IMPORTANT DOCUMENTS AS A RECORD OF THIS AWARD.
Subject to the terms and conditions of the Wyndham Worldwide Corporation 2006
Equity and Incentive Plan, you have been awarded Restricted Stock Units and
Stock Settled Stock Appreciation Rights. The vesting referenced above is subject
to you remaining continuously

 



--------------------------------------------------------------------------------



 



employed with Wyndham Worldwide Corporation through each respective vesting date
(see grant agreement).
Please review the spelling of your name and your address. If any of this
information is incorrect, please contact the Wyndham Worldwide Stock Plan
Administration Department at (973) 753-7001.

 